PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Pilloff, Passino & Cosenza LLP
2000 Duke Street
Suite 300
Alexandria VA, 22314


In re Application of Grant Anthony COVIC, et al.
Appl. No.: 16/318,980
Filed: January 18, 2019
Attorney Docket No: 246 015
For: ELECTRIC VEHICLE DETECTION FOR
          BROADWAY WIRELESS POWER TRANSFER



::::::





DECISION ON PETITION
UNDER 37 CFR 1.181


This is in response to the Petition under 37 CFR 1.181, filed January 26, 2022, requesting the withdrawal of the finality of the Office action mailed November 26, 2021.

The petition is DISMISSED-AS-MOOT.

Petitioner asserts that the finality of the Office action mailed January 26, 2022 was premature because there were New Grounds of Rejection not necessitated by any amendment to the claims and an IDS was not filed.

A review of the file record reveals that an After Final amendment amending the claims was filed on January 26, 2022.  The After Final Amendment has been entered and a Notice of Allowance was mailed on March 1, 2022.  Accordingly, the relief requested for withdrawing the November 26, 2021 Final Office Action is now moot.

Any questions regarding this decision should be directed to Drew A. Dunn, Supervisory Patent Examiner, at 571-272-2312.

/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        
___________________________________
Tashiana Adams
Director, Technology Center 2800			Printing, Measuring and Testing - /DREW A DUNN/                                    Supervisory Patent Examiner, Art Unit 2859